              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA                 )
                                         )
    v.                                   )         Criminal Case No.
                                         )         1:19-CR-184-MHC-JSA
JIM C. BECK                              )
                                         )

DEFENDANT JIM BECK’S REPLY TO GOVERNMENT’S RESPONSE TO
 DEFENDANT’S MOTION TO SUPPRESS AND SECOND MOTION TO
      SUPPRESS THE “NEW” EMAIL SEARCH WARRANT
      In an Alice-in-Wonderland response, the government urges this Court to

reject Jim Beck’s attempt to “bootstrap” his argument that the government lacked

good faith in obtaining the first warrant for his email account and thus could not

get another identical search warrant. It is the government that is seeking to

bootstrap its response to Mr. Beck’s argument regarding the government’s lack of

good faith in obtaining the first warrant. The government states “that this reply is

filed to address Beck’s motion to suppress evidence seized pursuant to the

September 13, 2019, search warrant.” Response to Government Motion to

Suppress at 2. The response filed by the government is a defense to the first search

warrant and not the second warrant.



                                         1
      Specifically, as a threshold matter, the government argues that the challenge

to the second warrant invites a full-throated defense of the first warrant. The

government waived a “full-throated” defense of the first search warrant by not

addressing the merits of the first warrant. It is basic pleading law that when a

challenge to the first warrant is not met by a response on the merits to that

challenge, failing to do so or limiting your response to one particular argument,

means that you have waived the other arguments. See United States v. Madrid,

916 F.Supp.2d 730, 736 (W.D. Tex. 2012) (finding that the government waived its

opposition by failing to respond to an argument).The government’s belated attempt

to defend its first defective search warrant is too late and unavailing. The

government’s failure to respond to a defendant’s argument should be deemed a

waiver.

      The government cites two pre-Blake magistrate court decisions for the

proposition that “in the case of search warrants of email accounts, courts have

routinely held ‘that a warrant that requires disclosure of the entire contents of an

email account and then describes a subset of that information that will be subject to

seizure is reasonable.” Response at 8. These cases have no precedential value. In

any event, to the extent the cases are inconsistent with Blake, and both are, they are




                                          2
overruled. The Eleventh Circuit has made clear that it will not abide a search

warrant that has no time limitation.

      The government next argues that Attachment B to “both the search warrants

constrained the agents’ discretion in what to seize from Google.” Response at 8.

Not so. The first search warrant seized Mr. Beck’s entire account and had no time

limit. Therefore, all of Mr. Beck’s personal emails are in the government

possession. Further, emails from Mr. Beck to any of the individuals or companies

listed in Attachment B that pre-dated the alleged time period alleged in the

indictment were also seized by the government. Therefore, the government’s effort

to seek refuge in the language of Attachment B is unavailing.

      The government then tries to minimize its violation of the Fourth

Amendment. The government argues that except for excluding the date limitation

the warrant met constitutional muster. This argument is a bad version of “other

than that, how was the play, Mrs. Lincoln?” Then the government tries to re-argue

that “the affidavits supporting both warrants specifically point out that any email

evidence associated with wire fraud and money laundering was expected to have

ties to Beck’s fraudulent transactions occurring between 2013 and 2018 and

involving Creative Consulting, GA Christian Coalition, Green Technology

Services, Lucca Lu, LLC, Mitigation Solutions, LLC and Paperless Solutions,


                                         3
LLC.” Response at 11. This is a repackage of the earlier argument. The

government does not cite to anything in the attachments that so limit the email

search warrant. In fact, as Mr. Beck argued before, several of these entities’

existence pre-date the time period of the alleged scheme and there is nothing in the

attachments that limit the search to avoid those emails.

      The government seeks to find refuge in United States v. Roper, 2018 WL

1465765 (S.D.Ga., March 1, 2018). “First, unlike Facebook, nothing in Comcast's

law enforcement handbook suggests it is willing to conduct searches and respond,

as the Blake court describes Facebook's policy, “precisely with the data requested

by   the   government.”     Law     Enforcement     Handbook,     Comcast     Cable,

http://xfin.tv/2ojXqXH (last visited Feb. 29, 2018). Absent any indication of such

extraordinary cooperation and effort by Comcast, limiting the production to key

words or topics would be unworkable and a waste of time.” Id. at 3. The Blake

court endorsed limiting both email and Facebook warrants to “the period of time

during which [the defendant] was suspected of taking part in the prostitution

conspiracy.” Blake, 868 F.3d at 974. That is the limitation Mr. Beck seeks as well.

So any discussion about word search is a red herring.

      Second, the government, as the magistrate court did in Roper, sought relief

from the overbroad warrant by relying on the fact that this investigation is far more


                                          4
complex than a prostitution ring, and, thus this Court may “justifiably read the

warrant with greater practical flexibility.” Roper, No. CR 117-035, 2018 WL

1465765, at *4 (S.D. Ga. Mar. 1, 2018), citing United States v. Wuagneux, 683

F.2d 1343, 1348 (11th Cir. 1982). The advent and proliferation of emails and other

personal messages means that this Court must be more vigilant to prevent the

modern day overbroad search. The Supreme Court has entreated all lower courts to

eschew reliance on old Fourth Amendment paradigms. The information sought in

Wuagneux did not exist, certainly not in the form it exists today. Rummaging

through someone’s personal email account is particularly evil and this Court

should not countenance such conduct. This is particularly true here. Mr. Beck was

a public official. He ran for office. No doubt there are emails that the government

now has seized that are personal, business and campaign related. These are core

First Amendment protected activities. If the email search warrant was limited to

the time period of the alleged scheme, then the email search warrants would be

justified under the Fourth Amendment. But that is not the case here. It is just

untrue that the description of the alleged scheme limits the search warrant

sufficiently.

      Third, in Roper, “[t]he name of the email account, quadar@comcast.net, by

itself established probable cause to believe Defendants created the account to


                                        5
conduct Quadar Group business in furtherance of the conspiracy, such that emails

from inception of the account forward would likely be relevant to the

investigation.” United States v. Roper, No. CR 117-035, 2018 WL 1465765, at *4

(S.D. Ga. Mar. 1, 2018)(emphasis added), report and recommendation adopted,

No. CR 117-035, 2018 WL 1463365 (S.D. Ga. Mar. 23, 2018). Such is obviously

not the case here. The email account searched here was jim.beck@gmail.com.

Nothing about this account suggests that the entire contents would be relevant to a

criminal investigation. To the contrary, this email account suggests that it is a

personal account that has information that is not relevant to this case.

       The government having realized the error of its response to the first motion

to suppress the search warrant, now vigorously argues that the agent acted in good

faith.1 The government recites the correct standard for determining whether the

government acted in good faith. Specifically, “where, . . . , a warrant is so facially

deficient--i.e., in failing to particularize the place to be searched or the thing to be


1
 The government relies on facts not supported in the record to advance its argument that the
agent acted in good faith. For example, the government states that “Agent Dunn’s uncontested
actions in executing the April 25, 2019 search warrant through Google’s internet-based portal, he
entered a request for information from January 1, 2013 to January 13, 2019.” Response at 16. It
is uncontested because without an evidentiary hearing, there is no way to contest those facts.
There is no affidavit by the government that supports those facts either. While the court has
scheduled a hearing on the limited issue of whether the government had an independent basis for
seeking a second search warrant for the same e-mails, Mr. Beck asks for an evidentiary hearing
on the issue of good faith as well, if the government or the court is going to rely on this assertion
of fact to support the good faith exception.


                                                 6
seized—that the executing officers cannot reasonably presume it to be valid.”

Response at 15. Intentionally omitting a date limitation is such a facially deficient

warrant. Email search warrants need to have temporal limitations. It is unlikely that

the experienced law enforcement agent here ever previously sought a search

warrant without a temporal limitation. The US Attorney’s Office and the FBI are

regularly trained on Fourth Amendment law. The prosecutors in this case no doubt

reviewed this search warrant. Both were aware that Blake represented a change in

the law in the Eleventh Circuit and required a date restriction. Therefore, the

warrant here was so facially deficient because it failed to have any date limitation

that any reasonable law enforcement officer would know that it was insufficient

and lacked probable cause.

      Tellingly, the Government fails in its response to balance the deterrent effect

of exclusion against the social costs of excluding evidence in this criminal trial, as

required by United States Supreme Court precedent. See Herring v. United States,

555 U.S. 135, 140 (2009); Hudson v. Michigan, 547 U.S. 586, 591 (2006).(No

doubt it will seek a do-over for its failure.) Here, the costs are small. The

government does not attempt to quantify the costs to the prosecution if the

evidence is suppressed, as it should be. This is the ideal case to impose the

exclusionary rule. It would not hurt the case or the search for justice. As stated


                                          7
previously, the case was indicted without the benefit of this email evidence. The

prosecutors argued vigorously at the bond hearing that it believes its case is strong.

The benefits of suppression are tangible and important. The government will no

longer apply for a search warrant without a date limitation. A restriction heartily

endorsed by the Eleventh Circuit in Blake.

      The evidence obtained as a result of the email warrant should be suppressed

because the law enforcement officials who sought the warrant are not entitled to

the good faith exception. The officials knew or should have known that the warrant

needed a temporal limitation. If the law condones this conduct, it makes a mockery

of the warrant process.

      The purpose of the exclusionary rule “is to deter future Fourth Amendment

violations.” Davis v. United States, 564 U.S. 229, 236–37, 131 S.Ct. 2419, 180

L.Ed.2d 285 (2011). Courts look to all the officials involved in the warrant process.

Id. at 923 n.24, 104 S.Ct. 3405 (“It is necessary to consider the objective

reasonableness, not only of the officers who eventually executed a warrant, but

also of the officers who originally obtained it or who provided information

material to the probable-cause determination.”). In this case, the officials who

sought the warrant include, at least, the FBI agent who submitted the warrant




                                          8
application and the United States Attorney and Assistant U.S. Attorney who

reviewed it.

      Whether to invoke the exclusionary rule turns largely on “the flagrancy of

the police misconduct.” See id. at 911, 104 S.Ct. 3405; see also Herring v. United

States, 555 U.S. 135, 143, 129 S.Ct. 695, 172 L.Ed.2d 496 (2009). Courts ask

whether law enforcement officials knew or should have known that their conduct

was unconstitutional. See Herring, 555 U.S. at 143, 129 S.Ct. 695 (citing Illinois

v. Krull, 480 U.S. 340, 348–49, 107 S.Ct. 1160, 94 L.Ed.2d 364 (1987)).Their

conduct is evaluated under an objective reasonableness standard: “whether a

reasonably well trained officer would have known that the search was illegal in

light of all of the circumstances,” including this “particular officer's knowledge and

experience.” Id. at 145, 129 S.Ct. 695 (quotation omitted). This standard “requires

officers to have a reasonable knowledge of what the law prohibits.” Leon, 468 U.S.

at 919 n.20, 104 S.Ct. 3405. Therefore, the law enforcement officers should know

about Blake. If law enforcement officials failed to heed the ruling in controlling

precedent, they are not entitled to good faith. That is what happened here.

      When the totality of the circumstances is considered, there is little doubt that

a reasonable FBI agent and federal prosecutor should have known there was a

problem. See United States v. Martin, 297 F.3d 1308, 1318 (11th Cir. 2002)


                                          9
(holding that courts “can look beyond the four corners of the affidavit and search

warrant to determine whether” the good faith exception applies). Specifically, the

government’s own conduct screams that the law enforcement officers did not act in

good faith: 1) according to the government, the agent apparently told Google when

he served the warrant of a date limitation; 2) the government does not defend the

search warrant on the merits; 3) the government scurries to another magistrate

judge to get a duplicate email search warrant but this time with a date limitation.

These subsequent actions are telling evidence of the government’s recognition of

its earlier failure. In other words, under the circumstances of the case, the law

enforcement officers had information with which he could have provided further

clarity in the search warrant.

      Post-Blake, the law in the Eleventh Circuit is clear. Email search warrants

need to have a temporal limitation. It is unlikely that the experienced law

enforcement agent here ever previously sought a search warrant without a temporal

limitation. The US Attorney’s Office and the FBI are regularly trained on Fourth

Amendment law. Both were aware that Blake represented a change in the law and

required a date restriction. Therefore, the warrant here was so facially deficient

because it failed to have any time limitation that any reasonable law enforcement

officer would know that it was insufficient and lacked probable cause. Bottom line:


                                        10
it is objectively unreasonable for law enforcement to believe that an email search

warrant without a temporal limitation meets the particularity requirement of the

Fourth Amendment.

      Dated: December 10, 2019


                                     /s/ William H. Thomas Jr.
                                     William H. Thomas, Jr.
                                     The W.H. Thomas Firm, LLC
                                     Georgia Bar No. # 706610
                                     511 East Paces Ferry Road
                                     Atlanta, GA 30305
                                     bill@whthomasfirm.com
                                     (404) 897-3523 (office)
                                     (678) 965-1781 (fax)

                                     /s/ Douglas Chalmers Jr.
                                     Douglas Chalmers, Jr.
                                     Chalmers & Adams, LLC
                                     Georgia Bar No. 118742
                                     5805 State Bridge Rd. #G77
                                     Johns Creek, GA 30097
                                     dchalmers@cpblawgroup.com
                                     770-630-5927 (office)




                                       11
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA                )
                                        )
    v.                                  )        Criminal Case No.
                                        )        1:19-CR-184-MHC-JSA
JIM C. BECK                             )
                                        )

                        CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing document was formatted in

Times New Roman 14 pt., in accordance with Local Rule 5.1B, and was

electronically filed this day with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to all parties of

record.

      Dated: December 11, 2019.



                                     /s/ William H. Thomas Jr.
                                     William H. Thomas, Jr.
                                     The W.H. Thomas Firm, LLC
                                     Georgia Bar No. # 706610
                                     511 East Paces Ferry Road
                                     Atlanta, GA 30305
                                     bill@whthomasfirm.com
                                     (404) 897-3523 (office)
                                     (678) 965-1781 (fax)


                                       12
